DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 9 is objected to because of the following informalities:  acronym “ACL TCAM” in line 3 of Claim 9 should be spelled out the first time it is used for the sake of clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: acronym “LACP PDU” in line 2 of Claim 11 should be spelled out the first time it is used for the sake of clarity. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  acronym “BPDU” in line 2 of Claim 12 should be spelled out the first time it is used for the sake of clarity. Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities: the body of each claims includes a typographical error in the form of repetition, namely “via the plurality of plurality of received filters” in the fifth paragraph of Claim 19 and second paragraph of Claim 20.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,272,042 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are found in the claims of the parent application. The ‘042 patent is the parent of the instant invention, and no new limitations have been added to any of the instant child application.
	The table below maps the claims in the instant application to corresponding claims which have substantially the same limitations in US 11,272,042 B2. Differences have been underlined.
Instant Application
US 11,272,042 B2
1. A network device comprising:a host CPU executing instructions for control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device,the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions; anda processor unit or logic circuit configured to:receive the plurality of filters computed by the host CPU; andtrack, via the plurality of filters, protocol state and/or resource state transitions of the control-plane;wherein the tracked protocol state and/or resources are used, by the host CPU or the processor unit or logic circuit, to update the plurality of data-plane associated tables.
1. A network device comprising:a data-plane configured to route packets received at network ports of the network device to other network ports of the network device; anda host CPU executing instructions for control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device,the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions; wherein the data plane comprises a processor unit or logic circuit configured to:receive the plurality of filters computed by the host CPU; andtrack, via the plurality of filters, protocol state and/or resource state transitions of the control-plane when the host CPU is in an unavailable or overloaded state;wherein the tracked protocol state and/or resources are used, by the host CPU or the processor unit or logic circuit, to update the plurality of data-plane associated tables.
2. The network device of claim 1, wherein the tracked protocol state and/or resources are used by the processor unit or logic circuit to update the data-plane when the host CPU is in the unavailable or overloaded state.
2. The network device of claim 1, wherein the processor unit or logic circuit is configured to update the plurality of data-plane associated tables when the host CPU is in the unavailable or overloaded state.
3. The network device of claim 1, wherein the tracked protocol state and/or resources are used by the host CPU to update the data-plane of a detected protocol state and/or resourceswhen the host CPU transitions from the unavailable or overloaded state to an available state.
3. The network device of claim 1, wherein the tracked protocol state and/or resources are used by the host CPU to update the data-plane of a detected protocol state and/or resourceswhen the host CPU transitions from the unavailable or overloaded state to an available state.
4. The network device of claim 1, wherein the tracked protocol state and/or resources are used by the processor unit or logic circuit to update the data-plane in parallel with host CPU operations.
4. The network device of claim 1, wherein the tracked protocol state and/or resources are used by the processor unit or logic circuit to update the data-plane in parallel with host CPU operations.
5. The network device of claim 1, comprising: a data-plane device that uses said plurality of data-plane-associated tables to route packets received at network ports of the network device to other network ports of the network device, wherein the processor unit or logic circuit is implemented in the data plane device.
1. A network device comprising:a data-plane configured to route packets received at network ports of the network device to other network ports of the network device; anda host CPU executing instructions for control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device,the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions; wherein the data plane comprises a processor unit or logic circuit configured to:receive the plurality of filters computed by the host CPU; andtrack, via the plurality of filters, protocol state and/or resource state transitions of the control-plane when the host CPU is in an unavailable or overloaded state;wherein the tracked protocol state and/or resources are used, by the host CPU or the processor unit or logic circuit, to update the plurality of data-plane associated tables.
6. The network device of claim 1, wherein the processor unit or logic circuit is implemented in a device external to the data plane device.
1. A network device comprising:a data-plane configured to route packets received at network ports of the network device to other network ports of the network device; anda host CPU executing instructions for control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device,the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions; wherein the data plane comprises a processor unit or logic circuit configured to:receive the plurality of filters computed by the host CPU; andtrack, via the plurality of filters, protocol state and/or resource state transitions of the control-plane when the host CPU is in an unavailable or overloaded state;wherein the tracked protocol state and/or resources are used, by the host CPU or the processor unit or logic circuit, to update the plurality of data-plane associated tables.
7. The network device of claim 1, wherein the data-plane implements a filter to monitor for a specific protocol state transition in a received packet during the unavailable state of the host CPU and/or a specific resource state transition during the unavailable state of the host CPU.
5. The network device of claim 1, wherein the data-plane implements a filter to monitor for a specific protocol state transition in a received packet during the unavailable state of the host CPU and/or a specific resource state transition during the unavailable state of the host CPU.
8. The network device of claim 7, wherein the plurality of filters are pre-computed by the host CPU prior to the host CPU entering into the unavailable or overloaded state.
6. The network device of claim 5, wherein the plurality of filters are pre-computed by the host CPU prior to the host CPU entering into the unavailable or overloaded state.
9. The network device of claim 8, wherein the processor unit or logic circuit are implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or ACL TCAMs located within a component of the data-plane.
7. The network device of claim 6, wherein the processor unit or logic circuit are implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or access-control-list tertiary-content-address-memories (ACL TCAMs) located within a component of the data-plane.
10. The network device of claim 1, wherein the processor unit or logic circuit executes a plurality of filters for state-transitions for a set of protocols.
8. The network device of claim 1, wherein the processor unit or logic circuit executes a plurality of filters for state-transitions for a set of protocols.
11. The network device of claim 10, wherein the plurality of filters includes a first filter configured to identify a LACP PDU indicating a protocol state or resource state change of the logical channel, or one or more links within the channel.
9. The network device of claim 8, wherein the plurality of filters includes a first filter configured to identify a link-aggregation-control-protocol protocol-data-unit (LACP PDU) indicating a protocol state or resource state change of the logical channel, or one or more links within the channel.
12. The network device of claim 10, wherein the plurality of filters includes a second filter configured to identify a BPDU indicating a Spanning Tree Protocol topology-change notification (TCN) message.
10. The network device of claim 8, wherein the plurality of filters includes a second filter configured to identify a bridge protocol data unit (BPDU) indicating a Spanning Tree Protocol topology-change notification (TCN) message.
13. The network device of claim 10, wherein the plurality of filters includes a third filter configured to identify a hardware resource transition change.
11. The network device of claim 8, wherein the plurality of filters includes a third filter configured to identify a hardware resource transition change.
14. The network device of claim 10, wherein the plurality of filters includes a third filter configured to identify a graceful insertion and removal operation of a peer network device.
12. The network device of claim 8, wherein the plurality of filters includes a third filter configured to identify a graceful insertion and removal operation of a peer network device.
15. The network device of claim 1, wherein the host CPU is configured to: pre-compute a filter to monitor for a specific protocol or resource state transition in a received packet during the unavailable state of the host CPU.
13. The network device of claim 1, wherein the host CPU is configured to: pre-compute a filter to monitor for a specific protocol or resource state transition in a received packet during the unavailable state of the host CPU.
16. The network device of claim 13, wherein the host CPU is configured to: pre-compute updated data-plane entries to redistribute traffic to update the data-plane when the filter is matched.
14. The network device of claim 11, wherein the host CPU is configured to: pre-compute updated data-plane entries to redistribute traffic to update the data-plane when the filter is matched.
17. The network device of claim 1, wherein the processor unit or logic circuit is configured to: monitor for(i) a specified protocol state transition in at least one of a received control packet and(ii) a specific resource state transition; andupdate the data-plane with pre-computed data-plane entries when specified protocol state transition or the specific resource state transition is detected.
15. The network device of claim 1, wherein the processor unit or logic circuit is configured to: monitor for(i) a specified protocol state transition in at least one of a received control packet and(ii) a specific resource state transition; andupdate the data-plane with pre-computed data-plane entries when specified protocol state transition or the specific resource state transition is detected.
18. The network device of claim 1, wherein the processor unit or logic circuit is configured to: identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down.
16. The network device of claim 1, wherein the processor unit or logic circuit is configured to: identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down.
19. A method comprising:performing, by a host CPU, control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device;computing, by the host CPU, a plurality of filters to identify protocol state and/or resource state transitions associated with the control plane operations; andtransmitting, by a host CPU, to a processor unit or logic circuit, the plurality of computed filters;receiving, by the processor unit or logic circuit, the plurality of transmitted filters;tracking, via the plurality of plurality of received filters, implemented in a data plane component or a secondary processing unit, protocol state and/or resource state transitions of the control-plane, wherein the tracked protocol state and/or resource state transitions tracked by the plurality of received filters are used to update associated data plane resources.
17. A method comprising:performing, by a host CPU of a network device, control-plane operations that manage and maintain a plurality of data-plane-associated tables of a data plane of the network device;computing, by the host CPU, a plurality of filters to identify protocol state and/or resource state transitions associated with the control plane operations; andtransmitting, by the host CPU, to a data-plane processor unit or logic circuit of the data plane, the plurality of computed filters;receiving, by the processor unit or logic circuit, the plurality of transmitted filters; and
Tracking, via the plurality of received filters, implemented in the data-plane processor unit or logic circuit, protocol state and/or resource state transitions of the control-plane when the host CPU is in an unavailable or overloaded state, wherein the tracked protocol state and/or resource state transitions tracked by the plurality of received filters are used to update associated data plane resources.
20. A non-transitory computer readable medium having instructions stored thereon,wherein execution of the instructions by a first processor comprising a processor unit/logic circuit to:receive, from a data-plane interface, a plurality of filters to identify protocol state and/or resource state transitions associated with control plane operations, wherein the plurality of filters has been pre-computed by a host CPU or external CPU configured to perform control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device; andtrack, via the plurality of plurality of received filters, implemented in a data plane component or a secondary processing unit, protocol state and/or resource state transitions of the control-plane, wherein the plurality of data-plane associated tables of the data plane are updated by the host CPU or the processor unit or logic circuit based on the tracked protocol state and/or resources.
18. A non-transitory computer-readable medium, having instructions stored thereon,wherein execution of the instructions by a first processor comprising a processor unit/logic circuit to:receive, from a data-plane interface, a plurality of filters to identify protocol state and/or resource state transitions associated with control plane operations, wherein the plurality of filters has been pre-computed by a host CPU or external CPU configured to perform control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device; andtrack, via the plurality of received filters, implemented in the data-plane processor unit or logic circuit, protocol state and/or resource state transitions of the control-plane when the host CPU is in an unavailable or overloaded state, wherein resource state transitions tracked by the plurality of received filters are used to updated associated data plane resources,
…


	Essentially, the instant claims are identical the claims originally filed in the parent US 11,272,042 B2 without subsequent amendments that moved the original Claims 5 and 6 of ‘042 into the original independent Claims 1, 19 and 20 (current 1, 17 and 18).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sigoure (US 20160373302 A1), hereafter S1, in view of Wen (US 20150142988 A1), hereafter W1.
Regarding Claim 1, S1 discloses the below limitation:	a host CPU (S1 Par 32 the control plane 104 includes central processing unit (CPU) 108) executing instructions for	control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device (Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables),	a processor unit or logic circuit (Par 33 each interface devices 106A-C includes one or more processor 114A-C) configured to:	receive the plurality of filters computed by the host CPU (Par 54 application 430 may be a monitoring/analysis agent that subscribes to a subset of the state and status updates associated with the network element 401 to predict an impending failure of a hardware or software component); and	track, via the plurality of filters, protocol state and/or resource state transitions of the control-plane (Abstract embodiments are described herein to track and/or update the state of components within a network element);	wherein the tracked protocol state and/or resources are used, by the host CPU or the processor unit or logic circuit, to update the plurality of data-plane associated tables (Abstract embodiments are described herein to track and/or update the state of components within a network element; Par 27 collected state is persisted indefinitely within a distributed database, along with any updates to the collected state).
S1 does not disclose the below limitation:	the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions;
W1 does disclose the below limitation:	the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions (W1 Abstract packet filter engine (33) retrieves a current state of a protocol state machine running on a remote node from a protocol packet, and the current state of the local node from a current state table (40) … in this state protocol packets including remote node state information, which will not result in a local state transition, are filtered from the processor (44); Par 47 packet filter engine 33 includes a packet parser 34, remote state comparator 46, packet buffer 38, and state transition filter 42); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the architecture of S1 in which network conditions are monitored and recorded in a database with the filter engine of W1 that applies filters based on recorded network conditions to reduce congestion. Using filters to reduce network traffic reduces congestion and increases efficiency. When network parameters such as protocol state and resource state transitions are monitored and stored, it is straightforward to use that information to filter network traffic. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, S1 and W1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the tracked protocol state and/or resources are used by the processor unit or logic circuit to update the data-plane in parallel with host CPU operations (S1 Par 24 embodiments of the invention may be implemented on parallel processing systems that implements centralized management or implements distributed management).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with the usage of parallel processing as disclosed in S1 so that host CPU is not impacted by updates to the data-plane. Parallel processing allows a network device to keep a processor dedicated to key operations (such as the instant host CPU) and have alternative processors that perform secondary operations. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, S1 and W1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	a data-plane device that uses said plurality of data-plane-associated tables to route packets received at network ports of the network device to other network ports of the network device, wherein the processor unit or logic circuit is implemented in the data plane device (S1 Par 32 data plane 102 includes multiple network interface devices 106A-C that can each receive and/or forward network traffic, where the network traffic is processed by the hardware forwarding engines 112A-C (or software forwarding engines) after receipt and/or before being forward to a next hop; Par 33 each of the hardware forwarding engines 112A-C forwards data for the network element 100 by performing routing, switching, or other types of network forwarding).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with a secondary processor implemented in the data-plane that routes traffic based on forwarding tables, as disclosed in S1. Routing tables and MAC address tables aid in routing, and the usage of such tables reduce the computing requirements to the degree that the work can be offloaded to a specialized processor. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, S1 and W1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the processor unit or logic circuit is implemented in a device external to the data plane device (S1 Fig 4 wherein Application 430 is outside of the Network Element 401 that contains the Data Plane Data Interface 308).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with implementing the secondary processor outside of the data plane device, as disclosed in S1. Implementing the secondary processor in an external device makes it easier to implement in legacy systems that may not have the ability to add an additional processor. Using an external device also allows for redundancy in the system. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, S1 and W1 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	wherein the data-plane implements a filter to monitor for a specific protocol state transition in a received packet during the unavailable state of the host CPU and/or a specific resource state transition during the unavailable state of the host CPU.
W1 does disclose the below limitation:	wherein the data-plane implements a filter to monitor for a specific protocol state transition in a received packet during the unavailable state of the host CPU and/or a specific resource state transition during the unavailable state of the host CPU (W1 Par 45 packet filter engine 33 determines whether to pass a received protocol packet to the processor 44 based on comparing the last known and current states of the remote node protocol state machine).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with a filter capable of identifying specific resource state transitions while the host CPU is busy and preventing transmission based on the filter as disclosed in W1. When the host CPU is unavailable, the secondary processor is able to use the filter to reduce network traffic and allow the host CPU to regain operation sooner. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 and W1 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	wherein the processor unit or logic circuit executes a plurality of filters for state-transitions for a set of protocols.
W1 does disclose the below limitation:	wherein the processor unit or logic circuit executes a plurality of filters for state-transitions for a set of protocols (W1 Par 60 processor processes the new parameter value, and updates the learnt parameter table 60 to reflect the new remote node protocol parameter value. In this manner, only protocol packets indicating updated parameter values (or a changed remote state) are passed to the processor 44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with the execution of a plurality of filters as disclosed in W1. While W1 does not explicitly say that it uses a plurality of filters, neither does it limit itself to only a single filter. There are a variety of potential protocol state and resource state transitions, and so it would be expected to have the ability to filter each one as required. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, S1 and W1 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	wherein the host CPU is configured to: pre-compute a filter to monitor for a specific protocol or resource state transition in a received packet during the unavailable state of the host CPU.
W1 does disclose the below limitation:	wherein the host CPU is configured to: pre-compute a filter to monitor for a specific protocol or resource state transition in a received packet during the unavailable state of the host CPU (W1 Par 18 [state protocol predictor that has] a filter operative to pass the received protocol packet to the processor if the determined next state of the first node protocol state machine is different than the current state of the first node protocol state machine, and further operative to discard the received protocol packet if the determined next state of the first node protocol state machine is the same as the current state of the first node protocol state machine).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with precomputing a filter to monitor for a specific state transition, as disclosed in W1. When traffic is being filtered, pre-computing the filter reduces delay in applying said filter to network traffic. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, S1 and W1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	(i) a specified protocol state transition in at least one of a received control packet (S1 Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables) and	(ii) a specific resource state transition (Par 40 gather configuration and status changes for all available sources within a network element, including from various levels of the control plane software system and platform specific hardware state); and	update the data-plane with pre-computed data-plane entries when specified protocol state transition or the specific resource state transition is detected (Par 42 state and status agent 302 can subscribe to updates for each element of the software system and any update to the configuration state or operational status of the subscribed element will cause a notification to be sent to the state and status agent 302).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with monitoring for specific protocol state and resource state transitions, and then updating a database when those resources are detected as disclosed in S1. Monitoring or specific transitions allows the network to identify network previously declared non-essential and filter them away to reduce network traffic. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, S1 discloses the below limitation:	performing, by a host CPU (S1 Par 32 the control plane 104 includes central processing unit (CPU) 108), control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device (Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables);	transmitting, by a host CPU, to a processor unit or logic circuit, the plurality of computed filters (Par 32 CPU 108 can be used to process information for the control plane 104 and write configuration data for hardware forwarding engines 112A-C);	receiving, by the processor unit or logic circuit, the plurality of transmitted filters (Par 54 application 430 may be a monitoring/analysis agent that subscribes to a subset of the state and status updates associated with the network element 401 to predict an impending failure of a hardware or software component);	tracking, via the plurality of plurality of received filters, implemented in a data plane component or a secondary processing unit, protocol state and/or resource state transitions of the control-plane, wherein the tracked protocol state and/or resource state transitions tracked by the plurality of received filters are used to update associated data plane resources (Abstract embodiments are described herein to track and/or update the state of components within a network element; Par 27 collected state is persisted indefinitely within a distributed database, along with any updates to the collected state).
S1 does not disclose the below limitation:	computing, by the host CPU, a plurality of filters to identify protocol state and/or resource state transitions associated with the control plane operations;
W1 does disclose the below limitation:	computing, by the host CPU, a plurality of filters to identify protocol state and/or resource state transitions associated with the control plane operations (W1 Abstract packet filter engine (33) retrieves a current state of a protocol state machine running on a remote node from a protocol packet, and the current state of the local node from a current state table (40) … in this state protocol packets including remote node state information, which will not result in a local state transition, are filtered from the processor (44); Par 47 packet filter engine 33 includes a packet parser 34, remote state comparator 46, packet buffer 38, and state transition filter 42);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the architecture of S1 in which network conditions are monitored and recorded in a database with the filter engine of W1 that applies filters based on recorded network conditions to reduce congestion. Using filters to reduce network traffic reduces congestion and increases efficiency. When network parameters such as protocol state and resource state transitions are monitored and stored, it is straightforward to use that information to filter network traffic. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, S1 discloses the below limitation:	A non-transitory computer readable medium (S1 Par 32 control plane 104 includes memory 109 to store data) having instructions stored thereon,	wherein execution of the instructions by a first processor comprising a processor unit/logic circuit (Par 32 control plane 104 includes central processing unit (CPU) 108) to:	perform control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device (Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables); and	track, via the plurality of plurality of received filters, implemented in a data plane component or a secondary processing unit, protocol state and/or resource state transitions of the control-plane, wherein the plurality of data-plane associated tables of the data plane are updated by the host CPU or the processor unit or logic circuit based on the tracked protocol state and/or resources (Abstract embodiments are described herein to track and/or update the state of components within a network element; Par 27 collected state is persisted indefinitely within a distributed database, along with any updates to the collected state).
S1 does not disclose the below limitation:	receive, from a data-plane interface, a plurality of filters to identify protocol state and/or resource state transitions associated with control plane operations, wherein the plurality of filters has been pre-computed by a host CPU or external CPU;
W1 does disclose the below limitation:	receive, from a data-plane interface, a plurality of filters to identify protocol state and/or resource state transitions associated with control plane operations, wherein the plurality of filters has been pre-computed by a host CPU or external CPU (W1 Abstract packet filter engine (33) retrieves a current state of a protocol state machine running on a remote node from a protocol packet, and the current state of the local node from a current state table (40) … in this state protocol packets including remote node state information, which will not result in a local state transition, are filtered from the processor (44); Par 47 packet filter engine 33 includes a packet parser 34, remote state comparator 46, packet buffer 38, and state transition filter 42);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the architecture of S1 in which network conditions are monitored and recorded in a database with the filter engine of W1 that applies filters based on recorded network conditions to reduce congestion. Using filters to reduce network traffic reduces congestion and increases efficiency. When network parameters such as protocol state and resource state transitions are monitored and stored, it is straightforward to use that information to filter network traffic. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over S1 and W1 and further in view of Deng (US 20200154317 A1), hereafter D1.
Regarding Claim 3, S1 and W1 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	wherein the tracked protocol state and/or resources are used by the host CPU to update the data-plane of a detected protocol state and/or resources;
W1 does disclose the below limitation:	wherein the tracked protocol state and/or resources are used by the host CPU to update the data-plane of a detected protocol state and/or resources (W1 Par 60 processor processes the new parameter value, and updates the learnt parameter table 60 to reflect the new remote node protocol parameter value. In this manner, only protocol packets indicating updated parameter values (or a changed remote state) are passed to the processor 44);
S1 and W1 do not disclose the below limitation:	when the host CPU transitions from the unavailable or overloaded state to an available state.
D1 does disclose the below limitation:	when the host CPU transitions from the unavailable or overloaded state to an available state (D1 Par 142 processor 832 determines that the computing resource or the storage resource that has been used by the processor 832 is less than the first threshold or the processor 832 determines that the computing resource or storage resource available to the processor 832 is greater than the second threshold, it is determined that the processor 832 is not overloaded).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1 and D1, to combine the aforementioned network device with the detection of an overloaded state for the host CPU, as disclosed in D1. Detecting an overloaded host CPU allows the network device to implement filters to reduce network traffic and allow the CPU to recover. Therefore, it would have been obvious to combine S1, W1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, S1 and W1 disclose the limitations of Claim 7.
S1 and W1 do not disclose the below limitation:	wherein the plurality of filters are pre-computed by the host CPU prior to the host CPU entering into the unavailable or overloaded state.
D1 does disclose the below limitation:	wherein the plurality of filters are pre-computed by the host CPU prior to the host CPU entering into the unavailable or overloaded state (D1 Par 142 processor 832 determines that the computing resource or the storage resource that has been used by the processor 832 is less than the first threshold or the processor 832 determines that the computing resource or storage resource available to the processor 832 is greater than the second threshold, it is determined that the processor 832 is not overloaded).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1 and D1, to combine the aforementioned network device with the detection of an overloaded host CPU, as disclosed in D1, occurring after the calculation of the above mentioned state transition filters. Calculating filters prior to a CPU becoming overloaded allows the network to more efficiently begin filtering traffic for the purpose of reducing CPU overhead. Therefore, it would have been obvious to combine S1, W1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and W1 disclose the limitations of Claim 8.
S1 does not disclose the below limitation:	wherein the processor unit or logic circuit are implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or ACL TCAMs located within a component of the data-plane.
W1 does disclose the below limitation:	wherein the processor unit or logic circuit are implemented in a packet classification engine, a packet-inspection engine, deep-packet inspection engine, an embedded micro-controller in data-plane, and/or ACL TCAMs located within a component of the data-plane (W1 Par 47 packet filter engine 33 includes a packet parser 34, remote state comparator 46, packet buffer 38, and state transition filter 42).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with a state transition filter (i.e. packet classification engine) and a packet inspection engine (i.e. packet parser) as disclosed in W1. Different types of memory (such as TCAM) and micro-controllers are well-known in the art. Placing these components in the data-plane allows the system to deal with data-plane level information such as state transition for efficiently. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over S1, W1 and D1 and further in view of Jiang (US 9100329 B1), hereafter J1.
Regarding Claim 2, S1 and W1 disclose the limitations of Claim 1.
S1 and W1 do not disclose the below limitation:	wherein the tracked protocol state and/or resources are used by the processor unit or logic circuit to update the data-plane when the host CPU is in the unavailable or overloaded state.
D1 does disclose the below limitation:	wherein the tracked protocol state and/or resources are used by the processor unit or logic circuit to update the data-plane when the host CPU is in the unavailable or overloaded state (D1 Par 143 when it is determined that the processor 832 is overloaded, instruct the terminal device to transmit the uplink data through the user plane).
J1 further discloses the below limitation:	wherein the tracked protocol state and/or resources are used by the processor unit or logic circuit to update the data-plane when the host CPU is in the unavailable (J1 Col 15 lines 30-32 node 220-2 may change from an active state to an inactive state, which may render node 220-2 unavailable to process and/or transmit traffic);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1, D1 and J1, to combine the aforementioned network device with the detection of an overloaded host CPU and updating of the data-plane as disclosed in D1. J1 further discloses that the system can also detect an unavailable host CPU (e.g. CPU in an inactive state) that causes the system to detect that it can no longer transmit normally (such as via the control-plane). Detecting unavailable or overloaded processors prevents the system from worsening the unavailable/overloaded state of the host CPU by continuing to transmit traffic. Therefore, it would have been obvious to combine S1, W1, D1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, S1 and W1 disclose the limitations of Claim 1.
S1 and W1 do not disclose the below limitation:	wherein the plurality of filters includes a first filter configured to identify a LACP PDU indicating a protocol state or resource state change of the logical channel, or one or more links within the channel.
J1 does disclose the below limitation:	wherein the plurality of filters includes a first filter configured to identify a LACP PDU indicating a protocol state or resource state change of the logical channel, or one or more links within the channel (J1 Col 8, lines 29-34 nodes 220 may exchange notifications, based on a control protocol (e.g. a link aggregation control protocol (LACP) and/or some other control protocol), that identifies a state of each node 220 and/or whether a state is changing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1 and J1, to combine the aforementioned network device with communicating via a control protocol such as LACP when a state change is detected in the network, as disclosed in J1. Communicating via a control protocol allows the system to adapt to changing network conditions, such as by rerouting traffic or implementing above mentioned filter to reduce traffic in the network. Therefore, it would have been obvious to combine S1, W1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, S1 and W1 disclose the limitations of Claim 1.
S1 and W1 do not disclose the below limitation:	wherein the processor unit or logic circuit is configured to: identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down.
J1 does disclose the below limitation:	wherein the processor unit or logic circuit is configured to: identify a received LACP PDU indicating a down-channel link of a peer network device; and update the data-plane that a link aggregation channel associated with peer network device is down (J1 Col 8, lines 29-34 nodes 220 may exchange notifications, based on a control protocol (e.g. a link aggregation control protocol (LACP) and/or some other control protocol), that identifies a state of each node 220 and/or whether a state is changing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1 and J1, to combine the aforementioned network device with usage of a control protocol to communicate a detected change in the network such as the unavailability of a peer device, as disclosed in J1. When a peer device is down, the control-plane should be able to detect and communicate this fact to keep the network operating efficiently. Therefore, it would have been obvious to combine S1, W1 and J1 to obtain the invention, as specified in the instant claim.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over S1, W1 and further in view of Akkineni (US 20190227812 A1), hereafter A1.
Regarding Claim 12, S1 and W1 disclose the limitations of Claim 10.
S1 and W1 do not disclose the below limitation:	wherein the plurality of filters includes a second filter configured to identify a BPDU indicating a Spanning Tree Protocol topology-change notification (TCN) message.
A1 does disclose the below limitation:	wherein the plurality of filters includes a second filter configured to identify a BPDU indicating a Spanning Tree Protocol topology-change notification (TCN) message (A1 Par 35 switch device then operates to use the operational parameters stored in the persistent database to construct the state machines and send BPDUs with that information on all of its ports … switch device may also determine the ports that received topology change notifications during the warm reboot process, flush it's MAC table and send topology change notifications on all forwarding ports).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1 and A1, to combine the aforementioned network device with filtering for topology change notifications based on received BPDUs as disclosed in A1. Topology change notifications can be network intensive, and filtering them out reduce the network overhead in times when the host CPU is strained. Therefore, it would have been obvious to combine S1, W1 and A1 to obtain the invention, as specified in the instant claim.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over S1, W1 and further in view of Yamada (US 20190042730 A1), hereafter Y1.
Regarding Claim 13, S1 and W1 disclose the limitations of Claim 10.
S1 and W1 do not disclose the below limitation:	wherein the plurality of filters includes a third filter configured to identify a hardware resource transition change.
Y1 does disclose the below limitation:	wherein the plurality of filters includes a third filter configured to identify a hardware resource transition change (Y1 Par 29 PT packets may also include information about program-induced execution modes, including information about state transitions associated with hardware transactions and information about changes to control registers (CRs)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1 and Y1, to combine the aforementioned network device with the ability to detect and filter hardware-based state transitions as disclosed in Y1. Network conditions can be impact both by software and hardware, and so both should be considered when determining what traffic can be filtered to lower network strain. Therefore, it would have been obvious to combine S1, W1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, S1, W1 and Y1 disclose the limitations of Claim 13.
S1 further discloses the below limitation:	wherein the host CPU is configured to: pre-compute updated data-plane entries to redistribute traffic to update the data-plane when the filter is matched (S1 Par 88 controller cards 1104A-B control the processing of the traffic by the line cards 1002A-N, which can each include one or more network data forwarding devices such as 106A-C as in Fig. 1 … line cards 1102 A-N process and forward traffic according to the network policies received from controller cards the 1004A-B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and W1, to combine the aforementioned network device with precomputing data-plane entries to better manage traffic that is being filtered, as disclosed in S1. Pre-computing data-plane entries reduces the delay when routing traffic to improve the operation of the network. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over S1, W1 and further in view of Moreno (US 20100002577 A1), hereafter M1.
Regarding Claim 14, S1 and W1 disclose the limitations of Claim 10.
S1 and W1 do not disclose the below limitation:	wherein the plurality of filters includes a third filter configured to identify a graceful insertion and removal operation of a peer network device.
M1 does disclose the below limitation:	wherein the plurality of filters includes a third filter configured to identify a graceful insertion and removal operation of a peer network device (M1 Par 18 Graceful Operations Manager schedules graceful shut-down or start-up routines (depending on whether the device is to be removed or inserted into the network) for different protocols and/or components on the network element).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, W1 and M1, to combine the aforementioned network device with identification of a graceful insertion and removal (GIR) operation, such as via the GIR manager disclosed in M1. GIR is well-known in the art, and so identification of a GIR operation for the sake of filtering is not new. Therefore, it would have been obvious to combine S1, W1 and M1 to obtain the invention, as specified in the instant claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412